Case: 16-11874   Date Filed: 05/26/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-11874
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:15-cr-00065-MMH-JBT


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

EDIK ASADORIAN,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (May 26, 2017)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Robert Godfrey, appointed counsel for Edik Asadorian in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 16-11874    Date Filed: 05/26/2017   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Asadorian’s convictions and sentences are AFFIRMED.




                                         2